Case 1:20-cv-03859-RMB-SAK Document 100 Filed 04/28/21 Page 1 of 2 PageID: 865
                                                                                       Ironside Newark
                                                                             110 Edison Place, Suite 302
                                                                             Newark, New Jersey 07102
                                                                   Tel: 973.690.5400 Fax: 973.466.2761
                                                                                    www.rwmlegal.com


                                                  April 28, 2021



 VIA ECF
 The Honorable Renee Marie Bumb, U.S.D.J.
 United States District Court for the District of New Jersey
 Mitchell H. Cohen Building & U.S. Courthouse
 4th & Cooper Streets
 Camden, New Jersey 08101


        Re:     Actelion Pharmaceuticals Ltd., et al., v. MSN Pharmaceuticals Inc., et al.,
                Case No. 1:20-cv-03859 (RMB) (SAK)


 Dear Judge Bumb:

         My firm, along with Paul Hastings LLP, represents Plaintiffs Actelion Pharmaceuticals
 Ltd and Nippon Shinyaku Co., Ltd. (collectively, “Plaintiffs”) in the above-captioned matter (the
 “Lawsuit”). Respectfully enclosed for Your Honor’s consideration is a Stipulation and Proposed
 Orders regarding U.S. Patent Nos. 8,791,122 (“the ’122 patent”) and 9,284,280 (“the ’280
 patent”) and defendants Alembic Pharmaceuticals Limited and Alembic Pharmaceuticals, Inc.
 (collectively, “Alembic”).

        Specifically, the parties have agreed that the claims against Alembic with respect to the
 ’122 patent and the ’280 patent will be voluntarily dismissed, and that Alembic will be
 voluntarily dismissed from the lawsuit.

        The Lawsuit will, therefore, continue to proceed only against defendants Zydus
 Worldwide DMCC and Zydus Pharmaceuticals (USA) Inc. (collectively, “Zydus”) as to
 remaining U.S. Patent No. 7,205,302.

         If the Stipulation and Proposed Order is acceptable to Your Honor, we would appreciate
 its execution and entry on the Court’s Docket. Additionally, we respectfully request the
 amendment of the Lawsuit’s caption to remove Alembic as a named defendant, in accordance
 with the enclosed stipulation.

       We thank the Court for its consideration of this matter, and we are available if Your
 Honor has any questions about the above.
Case 1:20-cv-03859-RMB-SAK Document 100 Filed 04/28/21 Page 2 of 2 PageID: 866




                                     Respectfully Submitted,


                                     s/Keith J. Miller
                                     Keith J. Miller, Esq.
                                     Robinson Miller LLC
                                     Ironside Newark
                                     110 Edison Place, Suite 302
                                     Newark, NJ 07102
                                     Tel: 973-690-5400
                                     Email: kmiller@rwmlegal.com
